Title: From John Adams to Roger Chew Weightman, 22 June 1826
From: Adams, John
To: Weightman, Roger Chew



Sir
Quincy June 22 1826

Col House of U.S. Army now stationed at  Fort Independence in my neighborhood, has favored me with a call, and communicated your very polite letter, desiring him to offer me a escort to Washington in order to celebrate with your approaching Fiftieth Anniversary of our National Independence
I feel very gratefull for this mark of distinguishing and respectful attention on the part of the citizens of the City of Washington, Which the present state of my health forbids me to indulge the hope of participating only with my best wishes for the increacing prosperity of your City, and the constant health of its inhabitants. I am Sir with much respect, / Your friend and humble Servant

 John Adams